AUGUSTUS H. HAND, District Judge
(after stating the facts as above). We think the libelant has not proved that the shoal, which caused the damage, was opposite respondents’ portion of the pier, and consequently no cause of action has been established, and the libel was properly dismissed. Moreover, the fact that the scowman did not place his scow along the Agnes Hickey, as directed by the respondent Sheehy, where she would have been safe, and that he took no pains to get her to a place where there was plenty of water when he found she was bearing against an uneven bottom, shows that the fault of the owner caused the injury.
The decree must be affirmed.